Citation Nr: 1120891	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than May 25, 2006, for the grant of entitlement to Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran service on active duty from June 1965 to May 1970.  He died on May [redacted], 1992.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a hearing before a Veterans Law Judge in December 2010.  A transcript of that hearing is of record and has been associated with the claims file.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was entitled to service connection for diabetes mellitus, which was listed on his death certificate as a contributory cause of death.

2.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death was first received on May 25, 2006.



CONCLUSION OF LAW

An effective date of May 25, 2005, for the grant of DIC is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the appellant dated June 2006 and December 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that during the course of the pending appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision concerning the content of VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the appellant raises a specific issue regarding a particular element of the claim, the notice must inform the appellant of how to substantiate that assertion, taking into account the evidence submitted in connection with the application.  

Here, entitlement to Dependency and Indemnity Compensation (DIC) benefits has already been granted and the appellant is appealing only the effective date assigned for those benefits.  Accordingly, any failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the appellant in the adjudication of her appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the appellant's appeal.

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  However, if a claim for DIC is received within one year from the date of death, the effective date shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d) (West 2002).  Otherwise, the effective date will be the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claim, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010). 

In this case, the Veteran died on May [redacted], 1992.  The death certificate lists the cause of death as acute cardiac dysmelia due to a previous myocardial infarction.  Diabetes mellitus was listed as a significant condition contributing to death.  

In May 2006, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  Private treatment records were received which showed that the Veteran had been diagnosed with diabetes mellitus prior to this death.  Service connection for the cause of the Veteran's death was granted, effective May 25, 2006.  

In this case, no formal or informal claim for service connection for the cause of the Veteran's death was received prior to May 25, 2006.  

After the Veteran's death, but prior to the appellant's May 2006 claim for benefits, VA amended its regulations pertaining to disability that can be presumed to have been caused by exposure to herbicides during service.  See 66 Fed. Reg. 23166 (May 8, 2001).  Specifically, VA added type 2 diabetes to this list, effective July 9, 2001. Id.

Where DIC (or other specific benefits) is awarded pursuant to a liberalizing law or a liberalizing VA issue approved by the Secretary of VA or by the Secretary's discretion, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114.  Where DIC (or other specific benefits) is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. Id. 

Here, the evidence reflects that at the time of the liberalizing law adding type 2 diabetes as a disability presumed related to exposure to herbicides during service, the Veteran was already deceased.  As the evidence reflects that the Veteran served in Vietnam, that he suffered from diabetes during his lifetime, and that diabetes mellitus contributed to his death, the eligibility requirements for establishing service connection for the cause of the Veteran's death were met as of July 9, 2001.  Thus, although the claim for DIC was not received until May 2006, in accordance with 38 C.F.R. § 3.114, entitlement to DIC benefits is warranted for the one year period prior to the date of the claim, or May 25, 2005.  

However, an effective date earlier than May 25, 2005, is not warranted.  Under 38 C.F.R. § 3.816, an earlier effective date could be warranted if the appellant filed a claim for DIC that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for a covered herbicide disease (such as type 2 diabetes) that caused the death.  However, the appellant did not file a claim for service connection for the cause of the Veteran's death until 2006, which is after July 9, 2001, the effective date of the addition of type 2 diabetes as a disability presumed to have been caused by exposure to herbicides.

The appellant has put forward several other dates as requested effective dates, including the date of the Veteran's death.  She has asserted that because she was not counseled as to her eligibility for that benefit.  However, the statutes and regulations do not permit an earlier effective date based on such contentions.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), reh'g denied (en banc), cert. denied, 529 U.S. 1004, 120 S.Ct. 1270, 146 L.Ed.2d 219 (2000) ("nothing in those provisions indicates, or even suggests, that the Secretary's failure to provide assistance to a claimant justifies ignoring the unequivocal command in 38 U.S.C. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor"). Indeed, the appellant did not claim service connection cause of death of the Veteran prior to 2006, and there was no evidence of record prior to that date even suggesting that the Veteran's death was related to his military service.  

The appellant has also asserted that the Veteran filed a claim of entitlement to service connection for type 2 diabetes mellitus in November 1971.  In support of this contention, the appellant submitted a copy of this claim.  There is no indication that this purported claim was ever received by VA or that the Veteran submitted any other claim for entitlement to service connection for type 2 diabetes mellitus.  There is a legal presumption of administrative regularity, which applied to this case, means that if VA received the claims purported by the appellant it would have taken appropriate action to develop those claims.  This legal presumption can be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  To the extent that the Veteran has attempted to shift the burden to VA, her argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  

Notwithstanding the Veteran's assertions, the Board does note that the appellant's claim for accrued benefits was denied in March 2009 rating decision and that the appellant has not appeal that determination.

In sum, while an effective date of May 25, 2005, is warranted based on the provisions of 38 C.F.R. § 3.114, there is no basis for an award of DIC benefits prior to that date.  


ORDER

Entitlement to an effective date of May 25, 2005, for the award of DIC is granted, subject to the regulations application to the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


